United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 06-1939
                                  ___________

                                        *
Donna Arnold, on behalf of              *
David Arnold,                           *
                                        *
            Plaintiff – Appellant,      *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the Eastern
                  1
Michael J. Astrue, Commissioner,        * District of Arkansas.
Social Security Administration,         *
                                        * [UNPUBLISHED]
            Defendant – Appellee.       *
                                        *
                                        *
                                        *
                                   ___________

                            Submitted: February 16, 2007
                               Filed: April 25, 2007
                                ___________

Before LOKEN, Chief Judge, GRUENDER, and BENTON, Circuit Judges.
                              ___________

PER CURIAM.




      1
       Michael J. Astrue has been appointed to serve as Commissioner of Social
Security, and is substituted as the appellee pursuant to Federal Rule of Appellate
Procedure 43(c)(2).
      Donna C. Arnold, on behalf of David J. Arnold, appeals the district court's2
affirmance of the Commissioner's denial of her application for supplemental security
income. The administrative law judge reasoned that although David, a fourth-grader,
had organic brain dysfunction – a severe impairment – he did not have any
impairment or combination of impairments that met, or medically or functionally
equaled, a listed impairment in the governing regulations.

       The ALJ noted that with the help of his resource teacher, David made fair-to-
good grades, with no serious difficulty working independently and completing tasks
on time. The ALJ found that David performed most daily activities without difficulty,
was able to dress and feed himself, got along reasonably well with others, was
independent in daily activity and self care, and had no significant limitation in his
health and physical well-being. The ALJ determined that the opinion of Dr. Vann
Smith was not persuasive because he completed the one-page checklist on the day of
the hearing, almost two years after last seeing David. Moreover, Dr. Smith's own
diagnosis was mild organic brain dysfunction, with no evidence of any other
psychological problems. Considering David's academic capability, interactions with
others, and medical records, the ALJ concluded that he leads a largely normal life and
was not disabled. The Appeals Council denied review. Having carefully reviewed the
record, this court finds that the Commissioner's final decision is supported by
substantial evidence on the record as a whole. See Travis v. Astrue, 477 F.3d 1037,
1040 (8th Cir. 2007) (standard of review); Cox v. Barnhart, 471 F.3d 902, 906 (8th
Cir. 2006) (same).

     Accordingly, as an extended opinion would have no precedential value, the
judgment is affirmed. See 8th Cir. R. 47B.
                       ______________________________



      2
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable Jerry
W. Cavaneau, United States Magistrate Judge for the Eastern District of Arkansas.
Neither party objected to Judge Cavaneau's findings and recommendations.
                                           -2-